EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment after final dated 2/18/22 is being entered and considered within the guidelines of pre-pilot program. Per amendment submitted, claims 1-4, 6, 8-20 are currently pending in the application, with claims 1-4, 13-17 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Terminal Disclaimer
The terminal disclaimer filed on 2/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patents 9,862,810, 11,104,583 and 10,487,213 has been reviewed and is accepted. The terminal disclaimer has been recorded.

In view of the amendment dated 2/18/22 and the filing of a proper terminal disclaimer, all rejections set forth in the office action dated 11/18/21 are withdrawn. Additionally, Examiner conducted additional search and initiated an interview to discuss the claims in view of newly found references in an effort to advance prosecution (cf. attached Interview Summary).

2.	The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patent 10/577,476 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Carlyn Anne Burton on 3/9/22.
The application (i.e. claims filed on 2/18/22) has been amended as follows: 
•	Cancel withdrawn claims 1-4, 16 and 17. 
•	Replace claim 6 with the following:
A precipitated silica comprising a polycarboxylic acid and/or its corresponding carboxylate, wherein the polycarboxylic acid and/or its corresponding carboxylate includes methyladipic acid and/or its corresponding carboxylate, with the proviso that, when the aluminum content in said precipitated silica is greater than 0.20% by weight, said polycarboxylic acid is not a mixture of polycarboxylic acids, wherein an amount of the methyladipic acid and/or its corresponding carboxylate added to a filter cake formed during production of the precipitated silica is at least 0.50 wt.% and does not exceed 2.50 wt.% with respect to the amount of silica in the filter cake.

Rejoinder
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby 1-4, 16 and 17, directed to the invention(s) of process for production of precipitated silica, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 3/3/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
4.	Claims 6, 8-15, 18-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Patkar et al. and Orange (of record). Patkar teaches free flowing particulate silica composition comprising, in combination, particulate amorphous precipitated silica, hydrocarbon process oil and an organic carboxylic add having 2 to 30 carbon atoms. The Orange reference teaches the use of adipic acid (I) as an additive during dry milling of an inorganic material (II) to prevent reagglomeration of particles 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Satya B Sastri/
Primary Examiner, Art Unit 1762